Citation Nr: 1535084	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an increased rating in excess of 10 percent prior to September 14, 2010, and in excess of 30 percent from September 14, 2010 for hypertension/hypertension with nephropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

These matters were previously remanded by the Board in September 2011 for further evidentiary development.

The May 2007 rating decision continued a 20 percent evaluation for the Veteran's diabetes mellitus, type II, and continued a 10 percent evaluation for the Veteran's hypertension.  A subsequent April 2014 rating decision granted an evaluation of 30 percent for diabetic nephropathy with hypertension associated with diabetes mellitus, type II, effective September 14, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his diabetes mellitus, type II, was in December 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995). However, in July 2014 the Veteran filed a Fully Developed Claim for an increased rating for his diabetes.  This, along with other medical evidence of record, suggests a possible worsening of his condition.  In this regard, a May 2014 treatment records suggests a change to the Veteran medication as he was agreeable to stating Lantus, a form of insulin.  As a result, the Board finds that a new VA examination to determine the current severity of his diabetes mellitus, type II is necessary.

Similarly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected hypertension with nephropathy.  As this condition is associated with the Veteran's diabetes, the Board finds the claim to be inextricably intertwined with the pending diabetes evaluation question. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Additionally, in a February 2015 Post-Remand Brief, the Veteran's Representative alleges that VA failed to comply with the directive of the Board's September 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  Specifically, the Representative alleged that the development letter sent to the Veteran pursuant to the September 2009 was sent to the wrong address.  In addition, the Representative suggests that there may be additional medical records from the Osborn Correctional Facility, where the Veteran was previously incarcerated.  As a result, a new development letter should be sent to the Veteran pursuant to this remand, and the RO should ensure that all proper development has taken place.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the claims on appeal, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claims on appeal, to include requesting that he identify any other relevant treatment that he has received or is receiving for his claims on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

The Veteran should be informed that should the Veteran desire VA's assistance in obtaining any outstanding records, to include any records from the Osborn Correctional Facility, he should execute a VA Form 21-4142.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected diabetes mellitus, type II. The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating diabetes.  The examiner should obtain a detailed clinical history from the Veteran. 

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected hypertension/ hypertension with nephropathy.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination. Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating hypertension/hypertension with nephropathy.  The examiner should obtain a detailed clinical history from the Veteran. 

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
5. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



